   Case 1:18-cv-11227-PKC-DCF Document 52-1 Filed 05/13/19 Page 1 of 22



                SUPPLEMENTAL DECLARATION OF MARGO OGE

                                      EXHIBIT A

     Records of Emails between EPA Staff and Stakeholders about the OMEGA Model

                                           Source:
    Records published by EPA, in response to Freedom of Information Act Request Number
            EPA-HQ-2018-007517 submitted by the Environmental Defense Fund,
https://www.foiaonline.gov/foiaonline/action/public/submissionDetails?trackingNumber=EPA-
                              HQ-2018-007517&type=request
Case 1:18-cv-11227-PKC-DCF Document 52-1 Filed 05/13/19 Page 2 of 22




                                 1
Case 1:18-cv-11227-PKC-DCF Document 52-1 Filed 05/13/19 Page 3 of 22




                                 2
Case 1:18-cv-11227-PKC-DCF Document 52-1 Filed 05/13/19 Page 4 of 22




                                 3
Case 1:18-cv-11227-PKC-DCF Document 52-1 Filed 05/13/19 Page 5 of 22




                                 4
Case 1:18-cv-11227-PKC-DCF Document 52-1 Filed 05/13/19 Page 6 of 22




                                 5
Case 1:18-cv-11227-PKC-DCF Document 52-1 Filed 05/13/19 Page 7 of 22




                                 6
Case 1:18-cv-11227-PKC-DCF Document 52-1 Filed 05/13/19 Page 8 of 22




                                 7
Case 1:18-cv-11227-PKC-DCF Document 52-1 Filed 05/13/19 Page 9 of 22




                                 8
Case 1:18-cv-11227-PKC-DCF Document 52-1 Filed 05/13/19 Page 10 of 22




                                  9
Case 1:18-cv-11227-PKC-DCF Document 52-1 Filed 05/13/19 Page 11 of 22




                                 10
Case 1:18-cv-11227-PKC-DCF Document 52-1 Filed 05/13/19 Page 12 of 22




                                 11
Case 1:18-cv-11227-PKC-DCF Document 52-1 Filed 05/13/19 Page 13 of 22




                                 12
Case 1:18-cv-11227-PKC-DCF Document 52-1 Filed 05/13/19 Page 14 of 22




                                 13
Case 1:18-cv-11227-PKC-DCF Document 52-1 Filed 05/13/19 Page 15 of 22




                                 14
Case 1:18-cv-11227-PKC-DCF Document 52-1 Filed 05/13/19 Page 16 of 22




                                 15
Case 1:18-cv-11227-PKC-DCF Document 52-1 Filed 05/13/19 Page 17 of 22




                                 16
Case 1:18-cv-11227-PKC-DCF Document 52-1 Filed 05/13/19 Page 18 of 22




                                 17
Case 1:18-cv-11227-PKC-DCF Document 52-1 Filed 05/13/19 Page 19 of 22




                                 18
Case 1:18-cv-11227-PKC-DCF Document 52-1 Filed 05/13/19 Page 20 of 22




                                 19
Case 1:18-cv-11227-PKC-DCF Document 52-1 Filed 05/13/19 Page 21 of 22




                                 20
Case 1:18-cv-11227-PKC-DCF Document 52-1 Filed 05/13/19 Page 22 of 22




                                 21
